Citation Nr: 0204107	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for prostate cancer.

Entitlement to an increased evaluation for prostatitis, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1941 to August 
1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision that denied service 
connection for adenocarcinoma of the bladder and an increased 
evaluation for prostatitis (rated 10 percent).

In a written argument dated in December 2001, the 
representative requested revision or reversal of an October 
1993 RO rating decision based on CUE (clear and unmistakable 
error) for failing to assign special monthly compensation for 
loss of use of a creative organ.  It is asserted that the 
veteran underwent transurethral resection of the prostate in 
April 1993 that caused loss of use of a creative organ and 
that the October 1993 RO rating decision should have granted 
the veteran that benefit.  This matter has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  That matter is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  Service connection is currently in effect for hiatal 
hernia with reflux esophagitis, rated 30 percent; chronic 
prostatitis, rated 10 percent; post surgical lipomatosis with 
lesions, rated 10 percent; and residuals of fracture of the 
right radius and ulna, rated 10 percent.

2.  Prostate cancer was not present in service or for many 
years later, and it is not causally related to an incident of 
service or to a service-connected disability.

3.  The prostatitis is noted by history and is currently 
asymptomatic.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service; prostate cancer may not be presumed to have 
been incurred in active service; and prostate cancer is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).

2.  The criteria for a rating in excess of 10 percent for 
prostatitis are not met.  38 U.S.C.A. §§ 110, 5110 (West 
1991); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7527, effective 
as of February 14, 1994.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for service 
connection for prostate cancer and an increased evaluation 
for prostatitis.

The veteran has been provided with a VA genitourinary 
examination to determine the nature and extent of his 
prostate conditions and to determine the current severity of 
his prostatitis.  He and his representative has been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  The veteran and his representative have been 
given the opportunity to submit written argument, and in 
correspondence dated in March 2001, the RO notified them of 
the evidence needed to substantiate the claims.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Prostate Cancer

The veteran had active service from April 1941 to August 
1961.  

Service medical records do not show the presence of a 
malignant tumor of the prostate.  The report of his medical 
examination in July 1961 for transfer to the United States 
Naval Federal Reserve revealed no abnormalities of the 
genitourinary system.  A service department report of his 
examination in January 1967 while in the United States Naval 
Reserve was negative for complaints or findings of the 
genitourinary system.

The veteran underwent a VA medical examination in June 1975.  
A malignant tumor of the prostate was not found.

VA medical reports show that the veteran was treated and 
evaluated for prostate problems in the 1990's and 2000.  The 
more salient medical reports with regard to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.

The veteran underwent a VA genitourinary examination in June 
1999.  He gave a history of episodes of prostatitis in 
service.  It was noted that he had undergone transurethral 
resection of the prostate in 1993 that demonstrated benign 
tissue with no evidence of malignancy.  It was noted that he 
was subsequently evaluated for an elevated PSA (prostate-
specific antigen) of 6.7 in February 1999.  That elevated PSA 
prompted an ultrasound guided biopsy of the prostate that 
demonstrated adenocarcinoma of the prostate Gleason 3+3.  
Bone scan was performed that was noted to be negative.  He 
was referred for a radiation oncology consultation and at 
this time he did not want radiation therapy.  He was given a 
single injection of Zoladex in anticipation of possible 
radiation therapy and again, he did not want to be maintained 
on hormonal therapy at this time.  He reported a normal 
voiding pattern, no nocturia, no hematuria, and no recent 
urinary tract infection in the past 6 months.  His weight had 
remained stable and he had been sexually inactive for the 
last several years with no morning erections.  His testes 
were descended, the left was noted to be mildly atrophic.  He 
had a normal phallus without plaque, induration or curvature.  
Digital rectal examination demonstrated an area of 
induration, right lateral prostate.  The gland was 
approximately 25 gm in size.  Laboratory studies showed PSA 
of 6.7 from February 1999.  Urinalysis was normal.  Serum 
glucose was elevated at 223, consistent with his diabetes.  
Creatinine was 1.0.  Hemoglobin AIC was available for review, 
and noted to be elevated at 8.0 consistent with relatively 
poor control of his diabetes.  Cholesterol was 253.  
Triglycerides were 1299, and GGT was 98.  The impressions 
were remote history of prostatitis as reported by the 
veteran; recent diagnosis of adenocarcinoma of the prostate 
clinically localized to the prostate; vasculogenic erectile 
dysfunction, most likely related to hypercholesterolemia, 
diabetes, and hypertension.  He was recommended for a serum 
testosterone and urine culture.  

An addendum dated in June 1999 to the report of the above 
examination and report of laboratory studies in June 1999 
reveal that the veteran's PSA was less than .5 ng/ml and that 
the serum testosterone was less than 15 ng/dl.  It was noted 
that this was with a suppression of LH less than 0.2.  
Urinalysis was normal.  The impressions were adenocarcinoma 
of the prostate with suppression of testosterone secondary to 
injection with diabetes with a glucose noted to be 212 
fasting, and erectile dysfunction with contributing factors 
from testosterone suppression from Zoladex injection with 
underlying hypercholesterolemia and atherosclerotic vascular 
disease secondary to elevated cholesterol and diabetes.

VA medical reports of the veteran's treatment show that he 
was seen for prostate cancer.  A report of treatment in 
November 1999 notes that he received irradiation for primary 
cancer of the prostate that was started in September 1999 and 
completed in November 1999.

The veteran testified at a hearing in April 2000.  His 
testimony was to the effect that he had prostate cancer that 
was causally related to his service-connected prostatitis.  
He submitted an internet document at the hearing that noted 
medical literature that indicated almost no research had 
taken place to find a cure for prostatitis.  The internet 
document also asserted that no research has shown that 
prostatitis does not cause prostate cancer.

A review of the record reveals that service connection is 
currently in effect for hiatal hernia with reflux 
esophagitis, rated 30 percent; chronic prostatitis, rated 
10 percent; post surgical lipomatosis with lesions, rated 
10 percent; and residuals of fracture of the right radius and 
ulnar, rated 10 percent.  The combined evaluation for the 
service-connected disabilities is 50 percent.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of 
prostate cancer, and the post-service medical records do not 
demonstrate the presence of prostate cancer until around 
1999.  While the veteran has submitted an internet document 
that essentially indicates it is unknown whether or not 
prostatitis can cause prostate cancer, that evidence is not 
probative, as it does not tend to support or refute 
causation.  In this case, there is no medical evidence that 
specifically links the veteran's prostate cancer, first found 
long after service, to an incident of service or to a 
service-connected disability.  The veteran's testimony 
linking his prostate cancer to his service-connected 
prostatitis is not competent evidence because the evidence 
does not show that he is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)).  The record contains no 
competent evidence favoring the claim, and medical evidence 
tending to show that there was no prostate cancer present 
until many years after service.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for service 
connection for prostate cancer.  Therefore, the claim is 
denied.


II.  Increased Evaluation for Prostatitis

Service medical records show that the veteran was treated for 
prostatitis in the 1940's.

A November 1975 RO rating decision granted service connection 
for prostatitis.  A 10 percent evaluation was assigned under 
diagnostic code 7527, effective from May 1975.  The 
10 percent evaluation has remained unchanged since then.

A VA medical summary shows that the veteran was hospitalized 
from April to May 1993.  He underwent transurethral resection 
of the prostate gland in April 1993.  The diagnosis was 
benign prostatic hypertrophy.

The report of the veteran's VA genitourinary examination in 
June 1999 discussed in section I of this decision reveals 
that the veteran underwent various laboratory studies.  The 
impressions included prostatitis by history as reported by 
the veteran.  The examiner in the report of this examination 
and its addendum did not indicate the presence of 
prostatitis.

The veteran testified at a hearing in April 2000.  His 
testimony was to the effect that he got up 5 to 6 times per 
night to urinate, and that he had difficulty starting a urine 
stream.  His testimony was to the effect that his prostatitis 
was more severe than currently rated and he submitted an 
internet document that indicated medical literature revealed 
almost no research had taken place to find a cure for 
prostatitis.

A longitudinal review of the records in the veteran's claims 
folder reveals that service connection was granted for 
prostatitis in 1975 and that a 10 percent evaluation for that 
condition has been in effect since then.  The 10 percent 
rating was based on the criteria of diagnostic code 7527, 
effective prior to February 17, 1994.  That criteria is no 
longer applicable to the evaluation of prostatitis, but the 
veteran's 10 percent evaluation for his prostatitis is 
protected from reduction because it has been in effect for 20 
years.  38 U.S.C.A. § 110.

The provisions of 38 C.F.R. § 4.115a, Code 7527 were 
redesignated and revised as 38 C.F.R. § 4.115b and a new 
38 C.F.R. § 4.115a was added effective February 17, 1994.  59 
Fed. Reg. 2523-2528 (Jan. 18, 1994).

Prostatitis is now rated as urinary tract infection or 
voiding dysfunction, whichever is predominant.  A urinary 
tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 
20 percent evaluation is warranted for urinary tract 
infection with recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management.  A 
20 percent evaluation is warranted for voiding dysfunction 
that requires the wearing of absorbent materials which must 
be changed less than 2 times per day.  A 40 percent 
evaluation is warranted when voiding dysfunction requires the 
wearing of absorbent materials which must be changed more 
than 2 to 4 times per day.  A 20 percent evaluation is 
warranted for urinary frequency with daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 40 percent evaluation is warranted 
for urinary frequency with daytime voiding less than one 
hour, or; awakening to void 5 or more times per night.  
38 C.F.R. §§ 4.115a, 4.115b, Code 7527, effective as of 
February 17, 1994.

The veteran's testimony is to the effect that he has symptoms 
of prostatitis and that this condition is more severe than 
currently rated, but this evidence is not credible because it 
is refuted by the objective medical evidence, which shows 
only a history of prostatitis but a current diagnosis of 
prostate cancer.  The medical evidence indicates that his 
current problems are due to a conditions that has not been 
granted service connection.  Symptoms of a non-service-
connected disability may not be considered in the evaluation 
of a service-connected condition.  38 C.F.R. § 4.14 (2001). 
The medical evidence, including a report of VA genitourinary 
examination in June 1999 with laboratory studies, reveals 
that the prostatitis has been asymptomatic for many years and 
remains asymptomatic.  

After consideration of all the evidence, the Board finds that 
it does not support the assignment of a higher rating for 
prostatitis under the criteria of diagnostic code 7527 above.  
The preponderance of the evidence is against the claim for an 
increased evaluation for the prostatitis, and the claim is 
denied.

Since the preponderance of the evidence is against the claims 
discussed in this decision, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for prostate cancer is denied.

An increased evaluation for prostatitis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

